Title: From George Washington to George Clinton, 10 May 1782
From: Washington, George
To: Clinton, George


                        
                            Sir.
                            Head Quarters Newburgh May 10th 1782
                        
                        I have given the most peremptory Orders, that no Flags from the Enemy shall be received at any other place,
                            or post, but Dobbs’s Ferry, on any business or pretext whatever,and that no Flags from us to them, shall (for any reason
                            however pressing) be permitted to pass to the Enemies Lines, except from the same place.
                        This I thought essentially necessary for many Reasons, which I doubt not will occur to your Excellency, and
                            therefore request your Aid in carrying the Measure into effect, and that you will be pleased to communicate your orders,
                            to all persons who may have occasion to be acqauinted with the matter, in the State over which you preside.
                        These Orders, are given to all officers commanding on the lines, in the several States contiguous to Posts
                            occupied by the British, which I shall cause to be rigidly obey’d, and hope for the concurrence of the civil Power in
                            preventing all other intercourse with the Enemy. I have the honor to be with great respect your Excellency’s Most Obedt
                            Servt
                        
                            Go: Washington
                        
                    